Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 14/954,547 which was filed on 11/30/2015. 
In view of the applicant’s specification paragraphs 0009-0010, the tangible storage medium of claims 13-19 and 21 is limited to be non-transitory short term storage or non-transitory long term storage.

Response to Amendment
	In the reply filed 12/22/2021, claims 1, 10, and 12-13 have been amended.  No additional claims have been added or cancelled.  Accordingly claims 1, 5-19, and 21-22 stand pending.
	The 35 USC 112 rejections of claims 10 and 12 are withdrawn in light of the amendments.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but are moot in view of the new grounds of rejection.  
The applicant argues that Kwan does not teach the temporary storage and the two-pass process.  The examiner respectfully disagrees.  Kwan teaches in claims 7-8, 
The examiner would also like to note that the use of the term “if” in the independent claims in the limitation “if the processor determines…” is a conditional limitation that may not need to be considered if the processor does not determine this condition.  It is recommended to change the “if” statements to “when” to avoid this interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-6, 8-9, 11, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. (US2012/0079502) in view of Gavrilov (US20050262470).

Regarding Claim 1:
Kwan teaches:
A computer-implemented method executable by a computer having a processor to automatically process a series of interrelated objects in an original database that are describe by metadata of a data source to thereby automatically migrate a portion of the original database to a separate database (Kwan, [0005, 0020, 0038], note synchronizing interrelated objects between a source and target environment, note use of databases, note objects have properties and other metadata components), the method comprising: 
receiving, by the computer, the metadata of the original database from the data source (Kwan, [0038], note objects have associated metadata), wherein the metadata describes an extracted portion of the original database that is being extracted to the separate database (Kwan, claim 1, [0036, 0040-0041],  note export a description of resources, note some nodes in source are not in the target, note importing items from one environment into another, note change list is interpreted as metadata describing an extracted portion of the original database to be extracted to the target database);
creating, by the processor of the computer, a cyclic directed graph of the original database based upon the metadata (Kwan, claim 1, [0042, 0044], note generating a 
automatically identifying, by the processor of the computer based upon the directed graph, nodes in the metadata that represent the objects and edges in the metadata that represent the dependent relationships between the objects in the extracted portion of the original database (Kwan, claim 1, [0038, 0041-0044], note items, e.g. nodes, are described in metadata, note the metadata comprises the extracted portion of the database, note objects have edges/dependencies that are identified); 
automatically evaluating the edges of the cyclic directed graph by the processor to thereby determine if cyclic relationships corresponding to circular dependencies between nodes in the extracted portion and nodes that are not in the extracted portion exist in the metadata (Kwan, [0044], note evaluation graph and identifying cyclic references; note when the system determines a cycle, the system will remove edges for non-required references, but if the reference is part of the resource’s changes, e.g. part of the change list/extracted portion, then the system restores the reference.  This is interpreted as determining if cyclic relationships corresponding to circular dependencies between nodes in the extracted portion and not in the extracted portion exist in the metadata);
if the processor determines that one or more cyclic relationships exist between nodes in the extracted portion and nodes that are not in the extracted portion in the metadata, the processor temporarily removing the nodes having the one or more cyclic relationships between nodes in the extracted portion and nodes that are not in the 
topologically sorting the acyclic directed graph, by the processor of the computer in a first pass, to create a sorted listing of the nodes, wherein the sorted listing removes the temporarily removed nodes having the one or more cyclic relationships between nodes in the extracted portion and nodes that are not in the extracted portion (Kwan, [0044], note topologically sorting the modified, e.g. acyclic, graph, note temporarily removing the references with the cyclic relationships); 
after separating the original database, the processor of the computer evaluating the sorted listing of nodes in a second pass to thereby restore the temporarily-stored nodes having the one or more temporarily removed cyclic relationships (Kwan, [0044], note topologically sorting the modified, e.g. acyclic, graph. Note restoring required references.  When combined with the other cited references this restoration would occur after the separating as taught by Gavrilov below);

converting the cyclic directed graph to an acyclic directed graph (Gavrilov, [0031-0032], note converting an cyclic graph to an acyclic graph)
separating the original database so that the extracted portion of the original database identified in the metadata is removed from the original database to the separate database (Gavrilov, [0010, 0031-0032], note partitioning a cyclic graph by synchronization component, when combined with the previously cited references this would be for the source database taught by Kwan);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gavrilov as modified because this would improve the ability for the system to move a cyclic graph to another management system with low probability of constraint violations (Gavrilov, [0032]).

Regarding Claim 5:
Kwan as modified shows the method as disclosed above;
Kwan as modified further teaches:
determining at least one cycle in the graph based on a depth-first analysis, and wherein the converting the graph is based on the at least one cycle (Kwan, [0044], note 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gavrilov as modified because this would improve the ability for the system to move a cyclic graph to another management system with low probability of constraint violations (Gavrilov, [0032]).

Regarding Claim 6:
Kwan as modified shows the method as disclosed above;
Kwan as modified further teaches:
wherein the converting the graph comprises: determining that at least one cycle of the graph can be broken (Kwan, [0044], note that if the system identifies cyclic references it will remove them, which is interpreted as converting the cyclic directed graph to an acyclic directed graph, and if those references are apart of the desired changes then at the end of the change list the system will restore that reference in the target system which means the nodes where temporarily modified) (Gavrilov, [0010, 0031], note partitioning a cyclic graph by synchronization component, when combined 
selectively breaking the at least cycle of the graph by selectively removing an edge (Kwan, [0044], note that if the system identifies cyclic references it will remove them, which is interpreted as converting the cyclic directed graph to an acyclic directed graph, and if those references are apart of the desired changes then at the end of the change list the system will restore that reference in the target system which means the nodes where temporarily modified) (Gavrilov, [0010, 0031], note partitioning a cyclic graph by synchronization component, when combined with the previously cited references this would be for the source database taught by Kwan);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gavrilov as modified because this would improve the ability for the system to move a cyclic graph to another management system with low probability of constraint violations (Gavrilov, [0032]).

Regarding Claim 8:
Kwan as modified shows the method as disclosed above;
Kwan as modified further teaches:
wherein the converting the graph further comprises: selectively storing the at least one cycle from the graph (Kwan, [0044], note the cyclic reference is restored after the topological sort which means the cyclic component was stored)

Regarding Claim 9:
Kwan as modified shows the method as disclosed above;
Kwan as modified further teaches:
updating the sorted list based on the stored at least one cycle (Kwan, [0044], note the cyclic reference is restored after the topological sort which means the cyclic component was stored) (Gavrilov, [0010, 0031], note partitioning a cyclic graph by synchronization component, when combined with the previously cited references this would be for the source database taught by Kwan).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gavrilov as modified because this would improve the ability for the system to move a cyclic graph to another management system with low probability of constraint violations (Gavrilov, [0032]).

Regarding Claim 11:
Kwan as modified shows the method as disclosed above;
Kwan as modified further teaches:
wherein the data source is a multi-tenant database (Kwan, abstract, [0005, 0020, 0027], note data environment such as databases, note distributed computing, e.g. multi-tenant, environments).

Claim 13 discloses substantially the same limitations as claim 1 respectively, except claim 13 is directed to a computer program product comprising a tangible 

Regarding Claim 14:
Kwan as modified shows the computer program product as disclosed above;
Kwan as modified further teaches:
wherein the processing the metadata comprises processing the metadata to determine a directed graph (Kwan, claim 1, [0042, 0044], note generating a graph with directed edges, note generating dependency graph is a cyclic directed graph and it is generated based on the change list, e.g. metadata), and wherein the converting the graph comprises converting the directed graph from a cyclic directed graph to an acyclic directed graph (Kwan, claim 1, [0038, 0042, 0044], note items, e.g. nodes, are described in metadata, note objects have edges/dependencies that are identified; note evaluation graph and identifying cyclic references; note that if the system identifies cyclic references it will remove them, which is interpreted as converting the cyclic directed graph to an acyclic directed graph, and if those references are apart of the desired changes then at the end of the change list the system will restore that reference in the target system which means the nodes where temporarily modified) (Gavrilov, [0031-0032], note converting an cyclic graph to an acyclic graph);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gavrilov as modified because this would improve the ability for the system to move a cyclic graph to 

Claim 15 discloses substantially the same limitations as claim 5 respectively, except claim 15 is directed to a computer program product comprising a tangible storage medium readable by a processor (Kwan, [0026-0027], note computer-readable storage and processors) while claim 5 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 5.

Claim 16 discloses substantially the same limitations as claim 6 respectively, except claim 16 is directed to a computer program product comprising a tangible storage medium readable by a processor (Kwan, [0026-0027], note computer-readable storage and processors) while claim 6 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 6.

Claim 17 discloses substantially the same limitations as claim 8 respectively, except claim 17 is directed to a computer program product comprising a tangible storage medium readable by a processor (Kwan, [0026-0027], note computer-readable storage and processors) while claim 8 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 8.

Regarding Claim 19:
Kwan as modified shows the computer program product as disclosed above;

wherein the converting the graph comprises: determining that at least one cycle cannot be broken (Kwan, [0044], note evaluation graph and identifying cyclic references; note that if the system identifies cyclic references it will remove them, which is interpreted as converting the cyclic directed graph to an acyclic directed graph, and if those references are apart of the desired changes then at the end of the change list the system will restore that reference in the target system which means the nodes where temporarily modified); selectively removing the at least one cycle from the graph (Kwan, [0044], note that if the system identifies cyclic references it will remove them, which is interpreted as converting the cyclic directed graph to an acyclic directed graph, and if those references are apart of the desired changes then at the end of the change list the system will restore that reference in the target system which means the nodes where temporarily modified); and wherein the sorted list is updated based on the removed at least one cycle (Kwan, [0044], note topologically sorting; note the cyclic reference is restored after the topological sort).

Claim Rejections - 35 USC § 103
Claims 7, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan in view of Gavrilov and Breitbart et al. (US6499037), hereinafter Breitbart.

Regarding Claim 7:
Kwan as modified shows the method as disclosed above;

wherein the determining that at least one cycle can be broken is based on a number of references to objects participating in the cycle (Breitbart, column 2 lines 17-34, column 6 line 45 – column 7 line 2, note identification and removal of backedges to create the acyclic graph; note DAG creation module creates an acyclic graph from a cyclic graph; note that backedges are a set of edges to remove to create the acyclic copy graph, note determining the minimal set of backedges to remove in order to minimize the number of times a transaction has to execute a backedge update, which is interpreted as being based on a number of references since the edges are references);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Breitbart as modified because this would improve the systems capability to handle both acyclic and cyclic graphs (Breitbart, column 2 lines 7-15).

Regarding Claim 12:
While Kwan as modified teaches metadata for an organization, Kwan as modified doesn’t specifically teach making a copy of the metadata for an organization. However, Breitbart is in the same field of invention, data management, and Breitbart teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Breitbart as modified because this would improve the systems capability to handle both acyclic and cyclic graphs (Breitbart, column 2 lines 7-15).

Regarding Claim 18:
Kwan as modified shows the computer program product as disclosed above;
While Kwan as modified teaches determining if a cycle can be broke, Kwan as modified doesn’t specifically teach wherein the determining that at least one cycle can be broken is based on a number of references to objects participating in the cycle.  However, Breitbart is in the same field of invention, data management, and Breitbart teaches:
wherein the determining that at least one cycle can be broken is based on a number of references to objects participating in the cycle (Breitbart, column 2 lines 17-34, column 6 line 45 – column 7 line 2, note identification and removal of backedges to create the acyclic graph; note DAG creation module creates an acyclic graph from a cyclic graph; note that backedges are a set of edges to remove to create the acyclic copy graph, note determining the minimal set of backedges to remove in order to 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Breitbart as modified because this would improve the systems capability to handle both acyclic and cyclic graphs (Breitbart, column 2 lines 7-15).

Claim Rejections - 35 USC § 103

Claims 10 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan in view of Gavrilov and Zlatnik (US9171102).

Regarding Claim 10:
Kwan as modified shows the method as disclosed above;
Kwan as modified further teaches:
mapping the metadata to the objects of the listing (Kwan, [0037-0038, note objects have associated metadata, which means metadata was mapped to the objects), 
While Kwan as modified teaches mapping metadata to objects, Kwan as modified doesn’t specifically teach a report.  However, Zlatnik is in the same field of endeavor, database graphs, and Zlatnik teaches:
Generating a report that includes the metadata (Zlatnik, column 6 lines 8-42, note generated maps and graphs are interpreted as reports.  Note that the graphs are based on the metadata therefore it is interpreted to be included.  When combined with the previous references this would be for the metadata as taught by Kwan).


Regarding Claim 21:
Kwan as modified shows the computer program product as disclosed above;
While Kwan as modified teaches the restored sorted listing of nodes for the original database, Kwan as modified doesn’t specifically teach a report.  However, Zlatnik is in the same field of endeavor, database graphs, and Zlatnik teaches:
wherein the automated process further comprises providing a report that includes the restored sorted listing of nodes remaining in the original database (Zlatnik, figure 1 and 6, column 6 lines 8-42, note memory 104, note generated maps and graphs are interpreted as reports.  When combined with the other references this would be for the restored list.  When combined with the other references this would be for the nodes remaining in the original database).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Zlatnik because this would improve the effectiveness and efficiency of the system (Zlatnik, column 11 lines 36-50).

Regarding Claim 22:
Kwan as modified shows the method as disclosed above;

	providing a report that includes the restored sorted listing of nodes remaining in the original database (Zlatnik, figure 1 and 6, column 6 lines 8-42, note memory 104, note generated maps and graphs are interpreted as reports.  When combined with the other references this would be for the restored list.  When combined with the other references this would be for the nodes remaining in the original database).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Zlatnik because this would improve the effectiveness and efficiency of the system (Zlatnik, column 11 lines 36-50).
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kissner et al. (US2010/0241637) teaches moving cyclic sets to the organizations repositories, e.g. separate databases; Rosenberg et al. (US2015/0302113) teaches cyclic and acyclic graph management and cyclic relationship detection for update, e.g. export, operations;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             3/22/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152